DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim(s) is/are objected for following reasons:
The claim(s) is/are not numbered. 
The claim(s) is/are recited with a Preamble and Transition clause, followed by items A, B, C, D, and E. However, it is not clear if items A, B, C, D, and E are limitations of a single claim. 
If there is a single claim recited, it should be numbered as claim 1 and the preamble and each of the limitations should be separated by a semicolon (“;”),
If there are more than claims being recited, they must be numbered accordingly. Each of them must include its own preamble with one or more limitations terminated with semicolons, and end with a period.
For purpose of compact prosecution, Examiner treats the claim(s) as a single claim, which should have been recited as follows:
Claim 1. An electronic unit that when hooking up by means of an HDMI cable connecting to a television to be viewed for recording from 3 different sources, comprising: an RF connector composing of 2 to be hooked up to an antenna and the other ‘to the back of TV for viewing and recording purposes; electrical ports of HDMI when connected from different viewing apparatus shall be recorded to internal or external media to be viewed on to TV for future use; a single 3.5mm peripheral in front of unit that when connected shall be allowed to be recorded from another audible source; a single pole, single throw switch to be carried out in the event of being used for worldwide usage; a slot for viewing and playing audio and video media.
However, for clarity of the record, Applicant is requested to a corrected version of the claim listing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Farling et al. (US 2007/0223870 A1 – hereinafter Farling), Lai (US 2012/0140122 A1 – hereinafter Lai), and Ady et al. (US 2015/0181772 A1 – hereinafter Ady).
Regarding claim 1, Farling discloses an electronic unit (Fig. 3 – video system 10) that when hooking up by means of a HDMI cable connecting to a television to be viewed ([0050] – HDMI interface to connect to various types of devices, including a television to output video content to the television for viewing) for recording from 3 different sources ([0056] – recording, onto a storage device, video contents from an antenna as in [0041], satellite as in [0043], and a USB as in [0051]), comprising: A: A RF connector composing of 2 to be hooked up to an antenna and the other ‘to the back of TV for viewing and recording purposes ([0041] – An RF connector composing of two ports hooked up to an antenna via Ant In port and to other device via Ant Out port as further shown in Fig. 4); B: Electrical ports of HDMI ([0050]; claim 10 – at least one HDMI port, implying embodiments with more than one HDMI ports connecting to different apparatus) when connected from different viewing apparatus shall be recorded to internal or external media to be viewed on to TV for future use ([0050] – connected to a television to output media to be viewed – the TV is interpreted to be a different viewing apparatus);  C: A single peripheral in front of unit that when connected shall be allowed to be recorded from another audible source ([0045] – a peripheral as an audio source connected to the an audio input); and E: A slot for viewing and playing audio and video media ([0051] – a USB slot).
Farling does not disclose the single peripheral is a 3.5mm peripheral; D: A single pole, single throw switch to be carried out in the event of being used for worldwide usage.
Lai discloses a single pole, single throw switch to be carried out in an event of being used for worldwide usage (Fig. 2; [0016]-[0018]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lai into the device taught by Farling so that the device can operate in a power-saving mode and reduce power consumption (Lai: [0018]).
Farling and Lai do not disclose the single peripheral is a 3.5mm peripheral.
Ady discloses a 3.5 mm peripheral ([0051]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ady into the device taught by Farling and Lai in order to make the device compatible with standard audio sources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484